Name: Commission Regulation (EC) No 908/2002 of 30 May 2002 correcting Regulation (EC) No 643/2002 concerning the issue of licences for the import of garlic
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32002R0908Commission Regulation (EC) No 908/2002 of 30 May 2002 correcting Regulation (EC) No 643/2002 concerning the issue of licences for the import of garlic Official Journal L 142 , 31/05/2002 P. 0033 - 0033Commission Regulation (EC) No 908/2002of 30 May 2002correcting Regulation (EC) No 643/2002 concerning the issue of licences for the import of garlicTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 565/2002 of 2 April 2002 establishing the method for managing the tariff quotas and introducing a system of certificates of origin for garlic imported from third countries(1),Whereas:(1) Commission Regulation (EC) No 643/2002(2), as corrected by Regulation (EC) No 668/2002(3), sets the percentages for the issue of import licences covered by applications under Article 3(1) of Regulation (EC) No 565/2002 for products originating in China on 8 and 9 April 2002 and forwarded to the Commission on 11 April 2002.(2) Examination has revealed mistakes in the calculation of the percentages. These mistakes should be corrected without delay in the Regulation in question,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 643/2002:- the percentage "15,932 %" is replaced by "16,637 %",- the percentage "1,010 %" is replaced by "1,0397 %".Article 2This Regulation shall enter into force on 31 May 2002.It shall apply from 13 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 86, 3.4.2002, p. 11.(2) OJ L 96, 13.4.2002, p. 21.(3) OJ L 103, 19.4.2002, p. 9.